DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 23 September 2021, amendments and/or remarks have been submitted and placed in the application file.  Claims 21-40 are currently pending in the instant application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  

Response to Arguments
Applicant’s arguments, see Remarks page 15 of 17, filed 23 September 2021, with respect to the rejection(s) of claims 21-23, 25, 26, 34-36, 38 and 39 under 35 USC 101 have been fully considered and are persuasive in light of Applicant’s amendments to the claims.  The previous 35 USC 101 rejection(s) of claims 21-23, 25, 26, 34-36, 38 and 39 has been withdrawn. 
Applicant’s arguments, see Remarks pages 15-16 of 17, filed 23 September 2021, with respect to the rejection(s) of claims 21-40 under 35 USC 112(a) & 112(b) have been fully considered and are persuasive in light of Applicant’s amendments to the claims.  The previous 35 USC 112(a) and 112(b) rejection(s) of claims 21-40 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 21-40 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, Applicant provides the claim limitation, “transmit a motor position control signal to a surgical tool driving module or an imaging tool driving module”, however, based on Applicant’s written description, Applicant has failed to set forth the metes and bounds of the claimed “surgical tool driving module” and “imaging 
Regarding claim 22, Applicant provides the claim element of a “imaging illumination module”, however, based on Applicant’s written description, Applicant has failed to set forth the metes and bounds of the claimed “imaging illumination module”, as similarly indicated above in independent claim 24 and therefore claim 22 is rejected under this section.  Specifically, Applicant’s disclosure fails to teach what the respective “module” encompasses, for example, is the module a dedicated software component for operating said imaging illumination, or alternatively, is the respective modules dedicated hardware element (i.e. light, flash, etc.) for providing illumination controls for and/or associated with the imaging tool, or some other variation and/or alternative thereof.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 21-23 and 25-33, these claims are either directly or indirectly dependent upon independent claim 24 and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 37, Applicant provides the claim limitation, “sending, by each of the plurality of slave embedded computers, a motor position control signal to a surgical tool driving module or an imaging tool driving module”, however, based on Applicant’s written description, Applicant has failed to set forth the metes and bounds of the claimed “surgical tool driving module” and “imaging tool driving module” in such full, clear, concise and exact terms, such that one skilled in the art would understand what these elements encompass in light of the invention and therefore claim 37 is rejected under this section.  Specifically, Applicant’s disclosure fails to teach what each of the respective “modules” encompass, for example, are they dedicated software components for operating said surgical tool and/or imaging tool, or alternatively, are the respective modules dedicated motors/actuators for physically implementing movement of the one or more surgical tool(s) and/or imaging tool, or some other variation and/or alternative thereof.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 35, Applicant provides the claim element of a “imaging illumination module”, however, based on Applicant’s written description, Applicant has failed to set forth the metes and bounds of the claimed “imaging illumination module”, as similarly indicated above in independent claim 37 and therefore claim 35 is rejected under this section.  Specifically, Applicant’s disclosure fails to teach what the respective “module” encompasses, for example, is the module a dedicated software component for operating said imaging illumination, or alternatively, is the respective modules dedicated hardware element (i.e. light, flash, etc.) for providing illumination controls for and/or 
Regarding claims 34-36 and 38-40, these claims are either directly or indirectly dependent upon independent claim 37 and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation(s) “surgical tool driving module” and “imaging tool driving module” in independent claims 24 and 37, respectively, and “imaging illumination module” in at least dependent claims 22 and 35 respectively, have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “module” is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 31 and 33, Applicant provides the limitations including “a surgical tool driving module” and/or “an imaging tool driving module”, however based on the currently provided claim language, it is unclear if the claimed module(s) are the same module(s) provided with independent claim 24, or different module(s) than in the independent claim, and therefore claims 31 and 33 are rendered indefinite. Accordingly appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC § 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 8,380,126 B1, hereinafter Ma) in view of Martins (US 2010/0049268 A1) and further in view of Choi et al (US 2014/0257330 A1, hereinafter Choi).
Regarding claim 24, Ma discloses a system comprising:
a master embedded computer (Figure 1, instrument host 120; Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48); and
a plurality of slave embedded computers (Figures 1 & 2, wireless device(s) 101/Figure 2, slave controller(s) 209; Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48), wherein each of the plurality of slave embedded computers is configured to:

wherein the master embedded computer is configured to:
	listen to motor position control signals transmitted from the plurality of slave embedded computers (Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48).  Examiner notes wherein although Ma determines a failure in the transmission/reception of communication signals between respective controllers/devices, Ma is silent regarding wherein one of the computers is replaced based on said failure in the transmission/reception of the signal, and further wherein said transmitted signal is specifically a motor position control signal, as best understood in light of the above 35 USC 112 rejections.  Examiner notes wherein motor position control signals as applied to surgical tools and/or imaging tools are well known in the art, which is further exemplified below by the teachings of Choi.
Martins discloses a fault-tolerant processor/controller device including a master processor/controller and a plurality of operationally coupled slave processors/controllers, which may be applied to one or more medical and/or diagnostic devices.  Martins goes on to teach wherein the master processor/controller monitors each of the operations (i.e. sent commands/signals) to the respective slave processors/controllers to confirm if there is a detected fault or not within a specified period.  Martins goes on to teach wherein based on a detected faulty processor/controller, control is switched to an alternative processor/controller for 
Choi discloses a surgical robotic system and corresponding method for controlling said system, including one or more of a slave device, master device, monitoring device, imaging device and one or more surgical tools for performing a surgical procedure.  Choi goes on to teach wherein control signals may be sent between the slave device(s), master device(s), monitoring device(s), imaging device(s) and surgical tools, for controlling operation of said one or more imaging device(s) and/or surgical tools (Figures 2-5; at least as in paragraphs 0053-0055 and 0061-0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Ma and Martins to include Choi’s teaching of utilizing a motor position control signal for performing control of surgical tools and/or an 
Regarding claim 37, Ma discloses method for detecting faults in a system, comprising a master embedded computer (Figure 1, instrument host 120; Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48)and a plurality of slave embedded computers (Figures 1 & 2, wireless device(s) 101/Figure 2, slave controller(s) 209; Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48), the method comprising:
sending, by each of the plurality of slave embedded computers, a control signal between one or more tools and/or devices (Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48); 
listening, by the master embedded computer, to motor position control signals transmitted from the plurality of slave embedded computers (Figures 1-3B; at least as in column 5, lines 14-49, column 8, lines 1-27, column 8, line 59-column 9, line 25 and column 10, lines 16-48).  Examiner notes wherein although Ma determines a failure in the transmission/reception of communication signals between respective controllers/devices, Ma is silent regarding wherein one of the computers is replaced based on said failure in the transmission/reception of the signal, and further wherein 
Martins discloses a fault-tolerant processor/controller device including a master processor/controller and a plurality of operationally coupled slave processors/controllers, which may be applied to one or more medical and/or diagnostic devices.  Martins goes on to teach wherein the master processor/controller monitors each of the operations (i.e. sent commands/signals) to the respective slave processors/controllers to confirm if there is a detected fault or not within a specified period.  Martins goes on to teach wherein based on a detected faulty processor/controller, control is switched to an alternative processor/controller for maintaining control of said medical and/or diagnostic device (abstract; Figures 1-3; at least as in paragraphs 0030 and 0045-0051).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ma to include Martin’s teaching of a medical device/system with a redundant processor/controller arrangement that detects faults based on the reception of signals, and based on a faulty detection, transfers power to a different processor/controller, such that operability of said medical device/system is maintained.  Examiner notes wherein one skilled in the art at the time of the invention would have been motivated to combine the teachings of Ma and Martins, as they are both directed towards medical systems that are configured to detect faults in the transmission/reception of signals within said system and further based on the detection of a failure between a processor/controller, 
Choi discloses a surgical robotic system and corresponding method for controlling said system, including one or more of a slave device, master device, monitoring device, imaging device and one or more surgical tools for performing a surgical procedure.  Choi goes on to teach wherein control signals may be sent between the slave device(s), master device(s), monitoring device(s), imaging device(s) and surgical tools, for controlling operation of said one or more imaging device(s) and/or surgical tools (Figures 2-5; at least as in paragraphs 0053-0055 and 0061-0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Ma and Martins to include Choi’s teaching of utilizing a motor position control signal for performing control of surgical tools and/or an imaging tool during a surgical procedure, since Choi teaches wherein such a surgical robotic system may improve abilities of performing surgery and system performance of the surgical robotic system.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Ma, Martins and Choi, as they are all directed towards improving control/performance of a surgical robotic system.

Allowable Subject Matter
Claims 21-23, 25-36 and 38-40 (specifically the claim limitations provided by dependent claims 21 and 34 in combination with the respective independent claims, appear to contain allowable subject matter) are objected to as being dependent upon a rejected base claim, but would be allowable in view of the prior art if rewritten in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664